IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                 October 29, 2007
                                No. 06-11413
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

MICHAEL A WATKINS

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:03-CR-192-1


Before HIGGINBOTHAM, STEWART, and OWEN, Circuit Judges.
PER CURIAM:*
      Michael A. Watkins appeals following the district court’s resentencing of
him for his conviction of one charge of possession of cocaine and
methamphetamine with intent to distribute. Watkins argues that his sentence
is unreasonable under the facts of the case, particularly the facts concerning his
sentencing adjustment for a firearm, his criminal history, and the amount of
drugs for which he was responsible. He vehemently contends that a lower
sentence was appropriate and that his sentence is unreasonably high. Our

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-11413

review of the record shows no clear error in connection with the district court’s
exercise of its broad sentencing discretion. See United States v. Nikonova, 480
F.3d 371, 376 (5th Cir. 2007), petition for cert. filed (May 21, 2007) (06-11834).
Watkins has failed to show that his sentence is unreasonable.
      Watkins challenges this court’s jurisprudence affording a presumption of
reasonableness to a sentence within the pertinent guidelines range.          This
challenge is unavailing. See Rita v. United States, 127 S. Ct. 2456, 2462 (2007).
Watkins also challenges the district court’s denial of his motion to suppress.
This challenge is, as he concedes, unavailing because it was decided adversely
to him in his prior appeal. See United States v. Becerra, 155 F.3d 740, 752 (5th
Cir. 1998), abrogation on other grounds recognized, United States v. Farias, 481
F.3d 289, 291-92 (5th Cir. 2007)..
      Watkins has shown no error in connection with his sentence. Accordingly,
the judgment of the district court is AFFIRMED.




                                        2